MEMORANDUM **
Jesus Ernesto Gomez-Terrazas appeals the 70-month sentence imposed after his guilty-plea conviction for unlawful reentry after deportation in violation of 8 U.S.C. § 1326. Gomez-Terrazas contends, and the government concedes, that the case should be remanded for re-sentencing on an open record. We agree, and remand without limitation on the evidence that the district court may consider. See United *935States v. Matthews, 278 F.3d 880, 885-86 (9th Cir.2002) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.